Citation Nr: 0020861	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  91-46 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P. Fitzpatrick


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1946 to 
January 1958.

This matter is before the Board of Veterans' Appeals (the 
Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The record shows that the veteran brought a timely appeal 
to the United States Court of Appeals for Veterans Claims 
(Court) from a February 6, 1998 decision of the Board that 
denied entitlement to service connection for a chronic low 
back disorder.  The Court vacated the February 6, 1998 
Board decision and remanded the case for another decision 
taking into consideration matters raised in the Court's 
order.  The Board in April 1999 remanded the case to the 
RO for further development.  The case has recently been 
returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  The low back complaints in service were acute and 
transitory and arthritis of the low back was initially 
manifested many years after service.

2.  The record does not include competent evidence linking 
a current disability of the low back to the veteran's 
military service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or 
aggravated by service and arthritis of the low back may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

It is shown in the veteran's service medical records that 
a normal spine was found on medical examinations in April 
1946, February and March 1948 and March 1950.  When he was 
hospitalized for pyelonephritis in late 1948 it was noted 
he had a backache two months previously that had 
disappeared.  In February 1950 he had the complaint of 
backache for which heat was administered.  He had a lumbar 
puncture in December 1950.

The veteran's complaints in June 1952 include backache and 
an examiner found no limitation of flexion, extension or 
side motion, no spasm and a normal lumbar curve.  The 
impression was hypochondria versus malingering.  An 
examination in August 1952 for his reported one-day low 
backache and a feeling that "something slipped" found no 
radiating pain and negative physical examination.  Initial 
examination during the four-day hospitalization that 
followed for lumbar strain was unremarkable except that x-
ray was read as showing an asymmetrical L5 articulation.  
The day after admission an examination was reported as 
absolutely negative.  Head cold and back ache were 
reported on August 1953.

In January 1954 the veteran complained of lower back pain 
and an inability to straighten up, which he recalled had 
happened seven or eight times in the previous five years.  
It was noted that x-ray in August 1952 was essentially 
negative.  He was found to have considerable spasm but no 
radiation.  He was taped and given medication.  In July 
1954 he complained of two days of severe low back pain and 
it was reported he had six or seven recurrences since 
August 1952.  An examination found spasm of the lumbar 
muscles.  He was strapped and prescribed diathermy and 
medication.  In November 1954 he was seen complaining of 
injury to the right side and right lower back.  An 
examination found a bruise at the right side of the back 
and a possible strained ligament.  He was to receive moist 
heat and alcohol massage.  He returned in early December 
1954 complaining of sharp pain in the right lower back and 
the right lower leg, the latter from previously found 
myositis ossificans.  There was no diagnostic impression 
or assessment reported for the back. 

Thereafter, in late March 1955, the veteran was seen with 
the complaint of two days of muscular spasm in the lumbar 
region.  The referral note indicated several previous 
episodes and no evidence of trauma or physical exertion as 
a cause.  The consultant reported a negative x-ray 
(radiology report was read as showing congenital sixth 
lumbar vertebra and anomalous articulation on the left at 
the lumbosacral junction) and an old history of myositis 
of the paravertebral muscles with recent flare-up.  The 
examiner found the veteran normal neurologically with 
negative straight leg raising.  He had a trigger point for 
pain to the left of L4 and L5 that was accentuated by 
forward flexion.  He received an injection and the 
recommendation for light duty, medication and heat 
massage.  

The veteran's spine was reported as normal on medical 
examinations in March 1956 and April 1956, with no 
pertinent history reported on the April 1956 examination.  
Thereafter a March 1957 medical survey board convened to 
evaluate other complaints included physical examinations 
that did not report any abnormal physical findings for the 
low back.  He also received a lumbar puncture.  A medical 
board report in late 1957 did not refer to the low back.

In his initial VA benefit application of February 1958 the 
veteran mentioned heat treatment for the back in service 
among other complaints.  However on the initial VA 
examination completed several months later his present 
complaints were limited to the right thigh and headaches 
and the musculoskeletal system examination did not refer 
to the low back.  He did mention "some low backache" to 
the psychiatric examiner and recalled the attention 
directed to the back in service.  The RO denied service 
connection for a back disorder in June 1958; the decision 
was not appealed.  The RO denied service connection for a 
low back disorder in June 1958.

The next references to medical treatment are in VA 
treatment records.  The veteran was seen in 1971 for a 
finger laceration.  In 1975 the diagnosis of paravertebral 
muscle spasm was reported for his complaint of pain across 
the lower back with sciatica.  An x-ray was reported as 
noting no significant abnormality.  Hospitalizations in 
1977 and 1978 were unremarkable regarding the low back.  
In June 1980 his complaint of recurrent low back pain for 
about a week with no specific history of injury was 
assessed as low back strain.  A clinical record entry in 
early 1981 noted his medical history included low back 
pain.  However, the summary for hospitalizations in April 
and October 1981 are pertinently unremarkable.  A chest x-
ray obtained during VA hospitalization in early 1983 was 
read as showing degenerative changes of the thoracic 
spine.  There was a contemporaneous neurosurgical clinic 
record reference to neuropathy probably on the basis of 
degenerative disease of the spine.  Chronic low back pain 
is also reported in early 1984.  

In the late 1980's, the VA records show treatment directed 
principally to other matters.  The summary of VA 
hospitalization in May 1988 is unremarkable regarding the 
low back.  A September 1988 clinical record entry 
mentioned the veteran's service and that he had a back 
injury.  He reported in late November 1988 that he had low 
back pain for three months and it was noted in the record 
that x-ray showed degenerative joint disease of the spine.  
A contemporaneous x-ray of the lumbosacral spine was read 
as showing disc space narrowing and degenerative changes 
at L4-L5, consistent with degenerative disc disease.  
Other contemporaneous reports mention rule out bilateral 
sciatica for recently reported low back pain and note a 
long history of back pain since 1956, worse in the 
previous three months, with no specific injury.  Herniated 
nucleus pulposus, L4-L5 was to be ruled out.  CT scan of 
the lower spine was read as showing, in essence, a 
probable congenital narrowing defect of L3-L4 that, 
combined with disc bulging, caused significant spinal 
stenosis.  There was also degenerative change at the L4-L5 
facet joints bilaterally. 

The VA records in early 1989 mention low back pain and, in 
February 1989 it is reported that he had this for many 
years.  Through 1992 chronic low back pain is occasionally 
mentioned and in May 1992 it was noted he denied any 
injury to the back.  There is a record reference late in 
1991 to the veteran's complaint of chronic low back pain 
since 1957.  At an RO hearing in 1991 the veteran recalled 
the back complaints in service and treatment thereafter.

A VA examiner in August 1992 reported that the veteran had 
chronic low back syndrome and that a review of VA records 
since 1971 showed a back problem first referenced in 1975.  
The examiner stated the service record was not available 
but that that he could not find a reference to an injury 
during service.  VA hospitalized him in September 1992 to 
evaluate his chief complaint of left buttock pain of about 
a year.  Spinal stenosis and lower back pain were 
reported.  In late 1992 VA performed decompressive 
laminectomy and foraminotomy, L2-L5.  

A VA examiner in August 1993 noted the veteran hurt his 
back gradually over a period of time in service, that he 
was noted to have back problems in 1948, and gradually 
increased pain since that time.  The provisional clinical 
diagnosis was lumbar spondylosis.  VA radiology of the 
lumbar spine in late 1993 was read as showing a grade I 
spondylolisthesis in addition to degenerative changes and 
laminectomy.   

A VA examiner in May 1995 noted the veteran claimed he had 
back pain in 1947 and "Injury in the Naval station where 
he worked" on the Navy base.  The examiner stated that the 
veteran "has no history of any back injury during his 
service".  It was also reported that he did experience 
back pain and had some medical treatment for his back, 
that the back pain was off and on and he had this 
throughout his life.  The diagnostic impression included 
chronic low back pain since 1947 started while in the 
Navy, with no history of back injury, and L3 to L5 
laminectomy for spinal stenosis.  

Of record is a RO request dated in 1996 to have the 
examiner to opine on the specific questions the Board 
asked to have addressed in the June 1994 remand.  The 
record includes an unsigned handwritten addendum dated in 
June 1996 and appended to a copy of the May 1995 
examination report and June 1996 lumbosacral spine x-ray.  
The opinion was that the current back condition, 
identified as degenerative joint disease "of disc" 
involving the lumbosacral spine and status post lumbar 
spine laminectomy, is not related to symptoms experienced 
in service.

Pursuant to the Board remand in April 1999 the RO obtained 
VA medical records that essentially duplicate evidence 
previously considered.  In addition, a request to 
specified VA medical facilities for any record of 
treatment during the 1950's and 1960's did not produce any 
additional records for the veteran.  

A VA examiner in May 1999 obtained a history from the 
veteran and referred to treatment for back complaints 
documented in the service medical records.  The examiner 
stated that the veteran's current back disability was 
chronic back pain due to osteoarthritis and failed back 
syndrome.  The examiner found that the veteran was vague 
about his back pain "during his service area".  

The examiner opined that the veteran had a subtotal 
laminectomy for L3-L5 level spinal stenosis, which was due 
to degenerative disease of the spine, and that trauma 
caused ruptured disc.  The examiner concluded that the 
present back disorder was "not related to service 
connected back condition, not related to military 
service".  


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  Each disabling 
condition shown by a veteran's service records, or for 
which he seeks a service connection must be considered on 
the basis of the places, types and circumstances of his 
service as shown by service records, the official history 
of each organization in which he served, his medical 
records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each 
individual case.  38 C.F.R. § 3.303(a).

In determining whether an injury or disease was incurred 
in or aggravated in service, the evidence in support of 
the claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 
1991); 38 C.F.R. §§ 3.303(a), 3.304.

Service connection may be granted for arthritis although 
not otherwise established as incurred in service if 
manifested to a compensable degree within 1 year from the 
date of separation from service provided the rebuttable 
presumption provisions of § 3.307 are also satisfied.  
38 C.F.R. § 3.309.

No presumptions may be invoked on the basis of advancement 
of the disease when first definitely diagnosed for the 
purpose of showing its existence to a degree of 10 
percent within the applicable period. This will not be 
interpreted as requiring that the disease be diagnosed in 
the presumptive period, but only that there be then shown 
by acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the prescribed period 
may have no particular significance when first observed, 
but in the light of subsequent developments it may gain 
considerable significance. Cases in which a chronic 
condition is shown to exist within a short time following 
the applicable presumptive period, but without evidence of 
manifestations within the period, should be developed to 
determine whether there was symptomatology which in 
retrospect may be identified and evaluated as 
manifestation of the chronic disease to the required 10-
percent degree. 38 C.F.R. § 3.307(c).

With chronic disease shown as such in service (or within 
the presumptive period under § 3.307) so as to permit a 
finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes. Continuity of symptomatology is 
required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, 
a claim that is plausible or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone 
is not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

Three discrete types of evidence must be present in order 
for a veteran's claim for benefits to be well grounded: 
(1) There must be evidence of a current disability, 
usually shown by a medical diagnosis.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); (2) There must 
also be competent evidence of incurrence or aggravation of 
a disease or injury in service.  This element may be shown 
by lay or medical evidence.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and (3) There must be competent 
evidence of a nexus between the in-service injury or 
disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In determining whether a claim is well grounded, the Board 
is required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a 
nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her 
in any further development of the claim.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 5 Vet. App. 19, 21 
(1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and 
material of record in an appropriate case before VA, there 
is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board 
is not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.


Analysis

The Board in February 1992 reopened the claim upon finding 
that new and material evidence had been submitted since a 
1958 RO rating decision in the matter that had become 
final.  The Board applied the legal standard then in 
effect.  The Board did not make a determination that the 
claim was well grounded and the evidence added to the 
record did not include medical nexus evidence.  The Board 
then asked the RO to complete additional development.  The 
Board remand in 1994 was to address deficiencies in the 
development asked for in the 1992 decision.  The Board 
decision in 1998 to deny the claim was based upon a record 
found to show no competent medical nexus evidence of a 
chronic low back disorder linked to military service.  The 
Court vacated and remanded the case based upon the VA 
Secretary's unopposed motion wherein it was stated that 
the duty to assist was triggered "as the appellant's claim 
is well grounded".  See, VA Secretary's Motion to Remand 
and to Stay Further Proceedings, at 8).  The Board in 
remanding the case once again in 1999 noted that the "law 
of the case doctrine" applied since it was the belief that 
the Court Order incorporated the legal concession of the 
Secretary on the threshold consideration of well 
groundedness.  The prior Board decisions in this matter 
had not explicitly addressed the threshold determination 
of well groundedness.

The law of the case doctrine applies only to issues 
actually determined by an appellate court.  See Aronson v. 
Brown, 7 Vet. App. 153, 160 (1994).  Under the doctrine of 
law of the case, questions settled on a former appeal of 
the same case are no longer open for review.  It operates 
to preclude reconsideration of identical issues.  Johnson 
(Anne) v. Brown, 7 Vet. App. 25, 26 (1994); Browder v. 
Brown, 5 Vet. App. 268, 270 (1993).  The three recognized 
exceptions to the law of the case doctrine are (1) when 
the evidence at trial was substantially different from 
that in the former trial upon which the appellate court 
based its decision; (2) when the controlling authority has 
since made a contrary decision of law; and (3) when the 
appellate decision was clearly erroneous.  Chisem v. 
Brown, 8 Vet. App. 374, 375 (1995) (citing Kori Corp. v. 
Wilco Marsh Buggies and Draglines, Inc., 761 F.2d 649, 657 
(Fed. Cir. 1985)).  

Hence, unless an exception to the law of the case applies, 
the Board would be bound by the October 1998 order to the 
extent that it implicitly found that the veteran's chronic 
low back disorder claim was well grounded.  The Board will 
not divert from the law of the case doctrine although it 
may reasonably question whether a generic order of the 
clerk issued on the basis of an unopposed motion of the VA 
Secretary is sufficient to trigger the law of the case 
doctrine on the threshold question of well groundedness 
where it had not been explicitly addressed earlier in this 
appeal.  See for discussion Kinchen v. West, No. 98-1671 
(U.S. Vet. App. Oct. 4, 1999); Alexander v. West, No. 98-
776 (U.S. Vet. App. May 28, 1999); see also Ferguson v. 
West, No. 97-1922 (U.S. Vet. App. Jan. 10, 2000).  

Since the Board accepts the claim as well grounded, there 
is no need to revisit the claim under the standard for 
claims such as the veteran's established in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Winters v. West, 12 Vet. 
App. 203 (1999) and Elkins v. West, 12 Vet. App. 209 
(1999).  The Board previously reopened the claim and the 
record viewed liberally would seem to meet the lowered 
standard for new and material evidence now in place.  
Thus, with the concession of well groundedness, the first 
two elements under the Elkins test have been satisfied and 
the Board must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  

The Board has noted the representative's objection to the 
adequacy of the VA examination obtained as a result of the 
1999 remand, citing the holding in Stegall v. West, 11 
Vet. App. 268 (1998).  It appears that the examiner 
adequately accounted for the history as provided by the 
veteran and through a review of the record.  The examiner 
appeared to base his opinion regarding a nexus to service 
upon a review of the entire record.  This opinion, which 
seems consistent with earlier VA medical opinions, is 
viewed as supporting an informed determination with other 
evidence of record.  Therefore the Board rejects the 
request for another examination.  Brewer v. West, 11 Vet. 
App. 228 (1998); Morton v. West, 12 Vet. App. 477 (1999).  
The RO was very conscientious in addressing the Board's 
concerns as evidenced by the medical opinion obtained and 
the inquiries for remote VA treatment records.  None were 
located and the record as it now stands appears to be 
complete.

The Board will point out that lay assertions cannot 
constitute competent evidence in most instances, 
particularly in matters requiring medical nexus evidence.  
See for example Savage v. Gober, 10 Vet. App. 488 (1997), 
recently clarified in Voerth v. West, 13 Vet. App. 117 
(1999).  Regarding comments made by a VA examiner in 1995 
based upon history, but without benefit of the claims 
folder, the veteran is advised that such evidence does not 
ordinarily constitute competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999), affirming LeShore 
v. Brown, 8 Vet. App. 406 (1995).  The Board observes that 
the examiner appeared to have reviewed the case in 1996 
and opined against a nexus to service.  Given the context 
in which the unsigned addendum appears in the record, it 
seems plausible to conclude that it is the opinion of the 
same VA examiner.  The Board must point out that the 
record does not include an opinion favorable to the claim 
or one that contradicts or leads the Board to reasonably 
call into question the two recent VA opinions against the 
claim or the earlier examination in 1992 that did not link 
lumbar spondylosis to service. 

The Board also finds that continuous symptomatology since 
service is not shown by medical evidence.  McManaway v. 
West, 13 Vet. App. 60 (1999).  The record shows an 
inconsistent history in the VA records and no record has 
been found before the early 1970's.  The initial VA 
examination in 1958 included a pertinently unremarkable 
orthopedic evaluation and there was no record of 
continuing back symptoms to attach any significance to the 
history of back problems related to the VA psychiatric 
examiner at that time.  Most recently, the VA examiner in 
1999 did not attach significance to occasional back 
complaints in service and after service as an indicator of 
a nexus to service for the veteran's current chronic back 
pain from osteoarthritis and failed back syndrome.  
Allowing for any difficulty in terminology or expression 
of opinion in the recent VA examination, what is clear is 
the conclusion that there was no trauma to the spine or 
other incident of service to account for the current 
underlying disability of the low back.  

The Board cannot overlook that the VA examiners in 1992, 
1996 and 1999 did not offer an opinion of service 
connection for a chronic low back disorder on a direct or 
on a presumptive basis.  Competent evidence linking such 
disorder to service directly is not shown in the record 
elsewhere and such evidence has not been brought to the 
Board's attention as being outstanding and available but 
as yet not obtained.  The evidence on file shows 
recognition of the veteran's observation in service for 
back complaints and thereafter.  What it does not show is 
competent evidence of chronic low back disability 
currently existing that is linked to service.  Thus the 
back strain in service is found to be acute as it was not 
found on comprehensive medical board examinations before 
his separation from service.  Further, the current low 
back disability is not linked to service by medical 
evidence.

Arthritis in the spine was first shown at least 25 years 
after service.  The recent VA examinations were not 
helpful to find manifestations of arthritis during service 
or during the first postservice year and they do not offer 
a basis for direct or presumptive service connection.  Nor 
does any opinion of record confirm another element of his 
chronic low back disorder or arthritis as linked to 
service.  

The Board has thoroughly considered all of the evidence 
and has not found any competent medical evidence linking 
the claimed disorder to service or an in-service event of 
occurrence.  Further, the RO sought to obtain all 
pertinent medical records and provided VA examinations 
that addressed the question of a nexus to service for the 
veteran's back disorder.  Thus the veteran has received 
the benefit of VA's duty to assist.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Unfortunately, the record 
offers no support for service connection.  As with any 
piece of evidence, the credibility and weight to be 
attached to medical opinions of record is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  It is well established that lay observation is 
not sufficient to establish a medical diagnosis or 
causation.  

The VA medical examiners carefully reviewed the facts of 
the veteran's case and did not highlight any evidence to 
support a finding in favor of a relationship between the 
veteran's service and current chronic low back disorder 
and the lumbar strain reported in service.  And, as noted 
previously there has been no opinion offered to contradict 
the conclusions of VA examiners against service 
connection.  Therefore, the Board finds that the VA 
opinions are entitled to significant probative weight 
because of the specific analysis and reasoned conclusions.  
The Board finds that the evidence, viewed objectively, is 
not at least in relative equipoise on the question of 
whether the veteran's current chronic low back disorder is 
linked to service.  It is the opinion of the Board that 
the competent evidence does preponderate against the 
claim, and the claim should be denied.  Struck v. Brown, 
9 Vet. App. 145, 155 (1996); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  


ORDER

Service connection for a chronic low back disorder is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

